IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,930-02


                        EX PARTE EDRICK JAMAR DUNN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2011-432,529-B IN THE 140TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for fifty years. The Seventh Court of Appeals

affirmed his conviction. Dunn v. State, No. 07-13-00378-CR (Tex. App.—Amarillo Aug. 11, 2014).

        The habeas record includes a motion to recuse filed by Applicant. It appears that the habeas

judge denied the motion without referring it to the regional presiding judge as required by Texas

Rules of Civil Procedure 18a(f)(1).
       We remand this application to the 140th District Court of Lubbock County to allow the habeas

judge to refer the motion to recuse to the regional presiding judge.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all orders

of the regional presiding judge, and any additional information relevant to the recusal motion, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: April 26, 2017
Do not publish